A bill was filed to cancel a number of deeds to real estate, held by different persons, or to recover damages against the makers of the deeds, in case they were not cancelled. On the trial, the jury found a verdict in answer to certain special questions m respect to fraud, notice, etc. The decree adopted the findings of the jury, and adjudged the title of the defendants good against the complainants Exception was taken to this, and the assignment of error was as follows: “ To which judgment and decree the complainants excepted, and now except, and assign the same as error:”Held, that such an assignment of error was too general. It is incumbent on the plaintiff in error to specify plainly the decision complained of, and the error alleged to exist therein; and unless this is done, the case cannot be considered by this court. Code, §4251; Higgins vs. Cherolcee R. R. Co., 73 Qa., 149; 60 Id., 407.Writ of error dismissed.